EXHIBIT 10.30.1
 
THIS AGREEMENT (the “Agreement”), dated as of October 28, 2009, is entered into
by and among SteelCloud, Inc. (the “Company”) and Westminster Securities, a
division of Hudson Securities Inc. (the “Placement Agent”).   Defined terms not
otherwise defined herein shall have the meanings set forth in the Engagement
Agreement (as defined below).


WHEREAS, pursuant to an engagement agreement dated September 3, 2009 (the
“Engagement Agreement”) the Company engaged the Placement Agent as its placement
agent in connection with a proposed placement of registered securities of the
Company; and
 
WHEREAS, the Company and the Placement Agent desire to amend the Engagement
Agreement as set forth hereunder.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agrees as follows:
 
 
1.
Amendments.



 
a.
Section 1 of the Engagement Agreement is hereby amended and replaced in its
entirety with the following:



[“INTENTIONALLY OMITTED”]


 
b.
Section 2 of the Engagement Agreement is hereby amended and replaced in its
entirety with the following:



“At each closing of a Financing, the Company shall pay to Westminster a cash
commission fee of 8% from the gross proceeds of each such
closing.  Notwithstanding the foregoing, Westminster shall not be entitled to
receive any cash commission fee for (i) investments made by the Bridge Investor
listed in Schedule “B” attached hereto, (ii) for investments made by any members
of the Board of Directors and Officers listed in Schedule “C” attached hereto,
and (iii) for all investments made by investors introduced by the board and
management of the Company prior to FINRA issuing a “no objection” letter in
respect of Westminster’s compensation and services hereunder.”


 
c.
Section 3 of the Engagement Agreement is hereby amended and replaced in its
entirety with the following:



“Promptly following the final closing, if the Financing involved equity or
securities convertible or exchangeable for equity, the Company shall issue to
Westminster, or its designee, warrants (“Agent Warrants”) to purchase 5% of the
total common stock issued and issuable (including common stock underlying
warrants and convertible securities) but excluding all common stock issued and
issuable to the individuals listed in section 2(i), 2(ii) and 2(iii) above.  The
Agent Warrants shall have the same terms as the warrants (if any) issued to the
investors in the Financing except that the exercise price shall be 125% of the
public offering price per share and shall have a term of exercise expiring no
later than 5 years from the effective date of the registration statement filed
in connection with the Financing.  The Agent Warrants shall not have
antidilution protections or be transferable for six months from the date of the
Financing except as permitted by Financial Industry Regulatory Authority
(“FINRA”) Rule 5110.”

 
 

--------------------------------------------------------------------------------

 

d. 
Section 10 of the Engagement Agreement is hereby amended and replaced in its
entirety with the following:



“Expenses.  Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse Westminster’s reasonable expenses (with supporting
invoices/receipts) up to a maximum of 2% of the aggregate gross proceeds raised
in the Financing (excluding the investments made by investors listed in Section
2(i), 2(ii) and 2(iii)), but in no event more than $20,000 without the company’s
prior written consent. Upon execution of this Agreement, the Company shall pay
$20,000 as an advance of such reasonable expenses to Westminster, which amounts
shall be non-refundable to the extent Westminster provides the Company with
supporting invoices/receipts of actual expenses incurred./”


 
2.
Miscellaneous.



(a)           Except as expressly set forth above, all of the terms and
conditions of the Engagement Agreement shall continue in full force and effect
after the execution of this Agreement and shall not be in any way changed,
modified or superseded by the terms set forth herein.


 (b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.
 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 


STEELCLOUD, INC.


By:  /s/ Brian Hajost

--------------------------------------------------------------------------------

Name:  Brian Hajost
Title:  President and Chief Executive Officer


HUDSON SECURITIES, INC.


By:  /s/ John P. O'Shea

--------------------------------------------------------------------------------

Name:  John P. O'Shea
Title: Executive Vice President
 
 

--------------------------------------------------------------------------------





